DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received March 8, 2021 has been entered. Claims 1, 9, and 11 have been amended. Claims 1 and 9 have been amended to include the limitations of original Claims 2 and 10 (now canceled) respectively. The December 9, 2020 Non-Final Rejection indicated that original Claims 2 and 10 comprised allowable subject matter and the limitations indicated as allowable have been incorporated into independent Claims 1 and 9 by the amendment.
Response to Arguments
	The Applicant’s arguments and remarks received March 8, 2021 have been fully considered. The Applicant contends that the amendment overcomes the rejections of record by incorporating the allowable subject matter indicated by the Office in the Non-Final Rejection. This argument is persuasive and the rejections set forth in the Non-Final Rejection are accordingly withdrawn. 
Allowable Subject Matter
	This indication of allowable subject matter set forth in the Non-Final Rejection is withdrawn in view of newly identified prior art. New grounds of rejection are set forth below in view of the newly identified prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “about” with respect to the temperature range claimed and the time range claimed. The term "about" in claim 13 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,277,514 to Ying et al. in view of Song et al. Polysulfide rejection layer from alpha-lipoic acid for high performance lithium–sulfur battery; Journal of Materials Chemistry, 2015.

	Regarding Claim 1, Regarding Claim 1, U.S. Patent No. 6,277,514 to Ying (hereafter “YING”) discloses a lithium secondary battery (abstract, Claims 21-24) for vehicles comprising: a negative electrode comprising lithium; 5a negative electrode coating layer provided over the negative electrode (col. 12 lines 50-55 “protection for the anode may be provided, for example, by conductive polymer coating layers or single ion 
	YING is silent with respect to the protective coating layer comprising a disulfide polymer. However, J. Mater. Chem. A. 2015, 3, 323 to Jong entitled Polysulfide rejection layer from alpha-lipoic acid for high performance lithium–sulfur battery (hereafter “JONG”) discloses a protective coating layer comprising a disulfide polymer (abstract). The disulfide polymer may be represented by Formula 1 and is utilized as a protective layer on a cathode surface (abstract “alphalipoic acid (ALA) as an electrolyte additive to form a polysulfide rejection layer on the cathode surface via the electrochemical and chemical polymerization of ALA and a stable solid electrolyte interface (SEI) layer on the Li metal anode during the first discharge”). Figure 1 illustrates the formation of the ALA thiolate layer on the electrode surfaces. The poly(ALA) formula indicated by Figure 1 anticipates that of claimed Formula 1 wherein R is –OH or –OLi.

    PNG
    media_image1.png
    444
    949
    media_image1.png
    Greyscale

	JONG further teaches that the layer prevents polysulfide shuttle and consequently enhances the discharge capacity and cycling stability of the battery (abstract).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified YING to comprise the polyALA layer of JONG thus resulting in the claimed invention wherein the negative electrode coating layer comprises a disulfide polymer represented by claimed Formula 1 where R is –OH or –OLi as taught by JONG.
	The motivation for doing so would have been to prevent polysulfide shuttle effect and improve capacity and cycling stability.
	Regarding Claim 4, modified-YING is relied upon as above with respect to 5the lithium secondary battery for vehicles according to claim 1.
	YING is silent with respect to a polymer loading level of the negative electrode coating layer is about 0.025 mg/cm2 to about 0.25 mg/cm2, however, criticality of the claimed range is not evidenced by the Applicant’s disclosure. Before the time of filing, it would have been obvious to one of ordinary skill in the art to have selected a polymer 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Regarding Claim 5, modified-YING is relied upon with respect to the lithium secondary battery for vehicles according to claim 1. 
2.  However, criticality of the claimed range is not evidenced by the Applicant’s disclosure. Before the time of filing, it would have been obvious to one of ordinary skill in the art to have selected a mass loading level within the claimed range, through nothing more than routine experimentation. The motivation for doing so would have been to select a workable range of mass loading level in order to provide a suitable protective coating layer.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other 
	Regarding Claim 6, modified-YING is relied upon as above with respect to the lithium secondary battery for vehicles according to claim 1, and YING further discloses wherein the negative electrode coating layer has a thickness smaller than that of the negative 15electrode (col. 6, protective coating layer thickness of 0.2-20 µm; comparative example 1 and example 1 utilize a lithium anode of 50 microns thick).  SONG also illustrates in Figure 1 a thickness of the polyALA layer that is smaller than that of the electrode thickness.
	Regarding Claim 7, modified-YING is relied upon as above with respect to Claim 201, and YING further discloses wherein the negative electrode coating layer further comprises an inorganic substance (col. 6 lines 31-45 including “ In one embodiment of the present invention, the protective coating layer further comprises a pigment. In one embodiment, the pigment of the protective coating layer is selected from the group consisting of colloidal silicas, amorphous silicas, surface treated silicas, colloidal aluminas, amorphous aluminas, conductive carbons, graphites, tin oxides, titanium oxides and polyethylene beads.”).  
	Regarding Claim 8, modified-YING is relied upon as above with respect to Claim 207, and YING further discloses wherein the inorganic substance comprises at least one of Al203, SiO2, TiO2 or mixtures thereof (col. 6 lines 31-45 including “ In one embodiment of the present invention, the protective coating layer further comprises a pigment. In one embodiment, the pigment of the protective coating layer is selected from the group consisting of colloidal silicas, amorphous silicas, surface treated silicas,     
	Regarding Claim 9, modified-YING is relied upon as above and YING discloses a method for manufacturing a lithium metal air battery for vehicles comprising:  23providing a negative electrode comprising lithium; providing a negative electrode coating layer comprising a disulfide polymer over the negative electrode; providing an electrolyte layer over the negative electrode coating layer; and  5providing a positive electrode over the electrolyte layer (each as discussed above with respect to Claim 1). The step of providing the negative electrode coating layer comprises the disulfide polymer represented by claimed Formula 1 as taught by JONG and discussed above with respect to Claim 1.
	Regarding Claim 11, modified-YING is relied upon as above and YING further teaches a manufacturing method of providing a negative electrode coating layer and modifiying YING in view of JONG results in the claimed invention wherein preparing a cyclic disulfide monomer represented by claimed Formula 2 wherein R is –OH or –OLi. JONG teaches the claimed preparing method step, for example as shown by Figure 1 duplicated above, and accordingly one of ordinary skill in the art modifying YING to comprise the layer of JONG would result in the claimed invention.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,277,514 to Ying et al. in view of Song et al. Polysulfide rejection layer from alpha-lipoic acid for high performance lithium–sulfur battery; Journal of Materials Chemistry, 2015, further in view of Park et al. Polymer(Korea) Volume 30 Issue 4 / Pages.357-361 / 2006 / 0379-153X(pISSN) / 2234-8077(eISSN) entitled "Ring Opening and Polymerization of Alpha-Lipoic Acid" 2006.

Regarding Claim 12, modified-YING is relied upon as above. YING and JONG are silent with respect to “the formation of the disulfide polymer is carried out by applying heat or light” as recited by Claim 12.
	Park et al. Polymer(Korea) Volume 30 Issue 4 / Pages.357-361 / 2006 / 0379-153X(pISSN) / 2234-8077(eISSN) entitled "Ring Opening and Polymerization of Alpha-Lipoic Acid" 2006 (hereafter “PARK”) discloses the formation of polyALA by the application of heat and light (abstract) in order to cleave the ALA ring and facilitate polymerization (abstract). PARK teaches the application of heat, 70°C and also teaches application of UV light for one hour (abstract) in order to open the ALA rings and facilitate polymerization.
	At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the method of forming the disulfide polymer to comprise application of heat or light as taught by PARK. The motivation for doing so would be to open the ALA rings and facilitate polymerization as taught by PARK.
	Regarding Claim 13, modified-YING is relied upon as above with respect to the method of Claim 12. YING and JONG are silent with respect to the disulfide polymer formation being “carried out at about 100°C to about 140°C for about 2 hours to about 4 hours” as recited by Claim 13. PARK teaches temperatures of 50 to 90°C (Table 1) for a duration of 10 minutes up to two hours (Table 1). PARK accordingly teaches a range of time overlapping the claimed range of about 2 hours to about 4 hours rendering the claimed range obvious. PARK also teaches a temperature of 90°C which is about 100°C as claimed and thus overlaps the claimed range rendering the claimed range obvious. Furthermore, one of ordinary skill in the art would have found it obvious to have 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL

Art Unit 1729


/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729